DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: in paragraph [0034], “As shown in FIG. 5,” should correct as –As shown in FIG. 8, --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2016/0205791] in view of Jovanovic [US 2017/0212556].
Regarding claim 1, Kim et al. disclose a rollable display device (10, figures 1A-D – 6A-B), comprising: a flexible display panel (100, figures 1A-1D); a reel (310, figures 1A-1D) connected to one end of the flexible display panel, around which the flexible display panel is rollable and extendable (100, figures 1A-1D); and a support structure (200, figures 1A-1D) arranged on two side edges of the flexible display panel in a rolling direction.
Kim et al., disclose the claimed invention except for the support structure arranged on two side edges of the flexible display panel in a rolling direction, and provided with a first fixing portion; and wherein the reel is provided with a second fixing portion matched 
Jovanovic discloses a rollable display device (420, figures 8-10) comprising a flexible display panel (30, figures 8-10), a support structure (454, figures 9-10) arranged on two side edges of the flexible display panel in a rolling direction (figures 8-9), wherein the support structure provided with a first fixing portion (460, figure 8); and wherein a reel (463, figures 8-9) is provided with a second fixing portion (464, figures 8-9) matched with the first fixing portion for fixing the support structure and the reel when the flexible display panel is rolled (figures 8-9).
It would have been to one of ordinary skill in the art at the time the invention was made to use a driving mechanism including a co-operation of first and second fixing portions of Jovanovic, on the support structure of Kim et al., for the purpose of guiding and/or controlling a motion of the flexible display panel of the display device.
Regarding claim 2, Kim et al., in view of Jovanovic, disclose wherein the support structure is configured as a strip structure (210 & 240, figures 1A-1D), and is arranged around the two side edges of the flexible display panel.
Regarding claim 3, Kim et al., in view of Jovanovic, disclose wherein the support structure is continuously arranged on the two side edges of the flexible display panel in the rolling direction (figures 1A-1D), or the support structure is arranged at intervals on the two side edges of the flexible display panel in the rolling direction.
Regarding claim 6, Kim et al., disclose the claimed invention except for wherein the second fixing portion comprises protruding structures arranged at two ends of the reel; 
	Jovanovic discloses wherein the second fixing portion comprises protruding structures (464, figures 8-9) arranged at two ends of the reel (464, figure 9); and the first fixing portion comprises a plurality of through holes (460, figure 9) arranged on the support structure and matched with the at least one protruding structures (figure 8).
It would have been to one of ordinary skill in the art at the time the invention was made to use a driving mechanism including first and second fixing portions of Jovanovic, on the support structure of Kim et al., for the purpose of guiding and/or controlling a motion of the flexible display panel of the display device.
Regarding claim 10, Kim et al., in view Jovanovic, disclose wherein the flexible display panel comprises a flexible substrate (261, figures 6A-6B), and a light emitting layer (150, figures 6A-6B, paragraph 0081) and a flexible cover (262, figures 6A-6B) which are sequentially stacked on the flexible substrate; and wherein the flexible cover has a thickness not less than the flexible substrate (261~262, figures 6A-6B).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., in view of Jovanovic, as applied to claim 10 above, and further in view of Choi et al. [US 2016/0120023].
Regarding claim 11, Kim et al., in view of Jovanovic, disclose the claimed invention except for wherein the flexible display panel and the support structure have the same thickness.

	It would have been to one of ordinary skill in the art at the time the invention was made to set a thickness of the flexible display panel being equal a thickness of the support structure in the flexible display device of Kim et al., in view of Jovanovic, as suggested by Choi et al., for the purpose of providing a bending property that can be matched with the flexible display panel by the support structure and/or preventing the flexible display screen from being broken or depressed during the operation process of the flexible display screen to be rolled or unrolled therefrom the reel.


Allowable Subject Matter
Claims 4-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The allowance of claims 4-5 and 7-9 remains as indicated in the previous office action mailed on 08/19/2021.



Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 





/Hung S. Bui/
Primary Examiner, Art Unit 2841
02/09/2022